NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted December 11, 2014* 
                               Decided December 12, 2014 
                                              
                                         Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           JOEL M. FLAUM, Circuit Judge 
                            
                           ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 14‐1241 
 
In the matter of:                                 Appeal from the United States Bankruptcy 
CHARLES WALKER,                                   Court for the Northern District of Illinois, 
       Debtor,                                    Eastern Division. 
                                                   
                                                  No. 13‐42168 
Appeal of:                                         
MARILYN O. MARSHALL,                              Timothy A. Barnes, 
       Trustee.                                   Bankruptcy Judge. 
 
                                         O R D E R 
                                                
       On the same day but several hours after he filed his Chapter 13 bankruptcy 
petition, Charles Walker completed the credit counseling required under 11 U.S.C. 
§ 109(h)(1). That statute requires that credit counseling be completed “during the 
180‐day period ending on the date of filing the petition.” 11 U.S.C. § 109(h)(1). Marilyn 
Marshall, the Chapter 13 Trustee assigned to Walker’s petition, moved to dismiss the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). 
No. 14‐1241                                                                              Page 2 
 
petition, arguing Walker had to complete credit counseling before filing. The bankruptcy 
court disagreed, ruling that the statute permitted a debtor to complete credit counseling 
after filing as long as it was completed the same day. Marshall sought and received from 
us permission to appeal this ruling, and we appointed an amicus to defend the 
bankruptcy court’s decision. But between the time that the Trustee appealed and we 
certified this appeal, the bankruptcy court dismissed Walker’s petition on an 
independent ground: his failure to pay filing fees. Walker is not participating in the 
appeal and does not contest the dismissal. Based on that dismissal and Walker’s 
acquiescence, the amicus asks us to dismiss this appeal as moot. We agree and dismiss 
this appeal.     
         
        A case is moot when a court cannot possibly give the appellant, should she 
prevail, any relief. Chafin v. Chafin, 133 S. Ct. 1017, 1023 (2013). That is the case here. The 
Trustee seeks reversal of the bankruptcy court’s order declining to dismiss Walker’s 
petition. But because that court has dismissed Walker’s petition on the independent and 
unchallenged ground that he failed to pay filing fees, we cannot give the Trustee any 
further relief. See Belda v. Marshall, 416 F.3d 618, 619–21 (7th Cir. 2005) (interpretation of 
bankruptcy code provisions rendered moot when underlying petition was later 
dismissed by bankruptcy court because debtor was in default on required payments and 
did not appeal that dismissal). Dismissal of this appeal vindicates the principle that 
interlocutory appeals in general are mooted once the district court has dismissed the 
underlying action. See In re Caribbean Tubular Corp., 813 F.2d 533, 534–35 (1st Cir. 1987) 
(collecting cases and applying the principle in the bankruptcy context). 
         
        The Trustee replies with two arguments, but neither is persuasive. First she 
argues that, despite the dismissal, under 11 U.S.C. § 362(c)(3)(A) Walker’s case remains 
pending for one year after dismissal. But § 362(c)(3)(A) merely states that if Walker seeks 
bankruptcy protection again within a year of his dismissal, then the automatic stay 
protecting his assets is limited to 30 days. It does not keep his case pending during the 
year following dismissal. See In re Zarnel, 619 F.3d 156, 163 (2d Cir. 2010). 
         
        Second the Trustee argues that the issue of when credit counseling must be 
completed is “capable of repetition yet evading review,” see United States v. Juvenile Male, 
131 S.Ct. 2860, 2865 (2011) (per curiam), so an exception to mootness applies here. She 
explains that she has sought dismissal under § 109(h)(1) for tardy credit counseling over 
250 times this year. Six of those cases presented the same issue as Walker’s case—credit 
counseling occurred on the same day but after the moment of filing. “Typically,” she 
No. 14‐1241                                                                              Page 3 
 
continues, these cases (many of them pro se) may be dismissed on other grounds, but 
“sometimes” they “survive dismissal.”   
         
        This exception to mootness does not apply here. To be “capable of repetition yet 
evading review” a case must: (1) be too short in duration to allow for a decision on the 
merits and (2) the same plaintiff must have a reasonable expectation of suffering the same 
harm again. Murphy v. Hunt, 455 U.S. 478, 482 (1982); Stotts v. Cmty. Unit Sch. Dist. No. 1, 
230 F.3d 989, 991 (7th Cir. 2000). Both elements are missing in this case. 
         
        The first element is not met because, as the amicus points out, the dismissal of 
another bankruptcy case, In re Arkuszewski, 507 B.R. 242 (Bankr. N.D. Ill. 2014), presents a 
live version of the issue mooted here. There, a bankruptcy court dismissed a petition on 
the ground on which the bankruptcy judge in Walker’s case refused to dismiss (that 
credit counseling on the same day but after filing renders a debtor ineligible to file). The 
debtor has appealed that case to the Northern District of Illinois, where it is now 
pending. See In re Arkuszewski, No. 14 C 3086 (appeal filed N. D. Ill. Apr. 29, 2014). The 
bankruptcy court has stayed its proceedings during the appeal, see Arkuszewski, No. 
13‐45595 (Bankr. N.D. Ill. Apr. 10, 2014). Therefore the likelihood that Arkuszewski’s 
appeal will elude review by a mootness‐causing‐dismissal is minimized.   
         
        The Trustee’s argument also fails on the second element of the mootness 
exception. The likelihood that Walker will file another petition presenting the same issue 
of the timing of credit counseling is nothing more than a “theoretical possibility.” 
Murphy, 455 U.S. at 482; Belda, 416 F.3d at 620. It is irrelevant that six other cases to which 
the Trustee has been assigned this year presented the same issue and yet were dismissed 
on independent grounds. The inquiry into the second element of the mootness exception 
concerns only the parties in this case. See Murphy, 455 U.S. at 482; Weinstein v. Bradford, 
423 U.S. 147, 148–49 (1975).   
           
                                                                                   DISMISSED.